            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY DARNELL                     :
SAMUELS,                            :
         Petitioner                 :
                                    :            No. 1:19-cv-1823
           v.                       :
                                    :            (Judge Rambo)
PENNSYLVANIA ATTORNEY               :
GENERAL, et al.,                    :
        Respondents                 :

                                 ORDER

     AND NOW, on this 27th day of January 2020, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
           § 2254 (Doc. No. 1) is DENIED;

     2.    A certificate of appealability SHALL NOT ISSUE; and

     3.    The Clerk of Court is DIRECTED to CLOSE the above-captioned
           case.

                                           s/Sylvia H. Rambo
                                           Sylvia H. Rambo
                                           United States District Judge
